Mr. Presiding Justice Gary delivered the opinion oe the Court. There was testimony on the trial that in 1874 or 1875, one Jacob Koski and his wife went upon the premises in controversy and remained until his death, two or three years later; that the widow remained, and the appellee married her and moved in, in 1878; that after a time—not fixed—she wanted - a divorce, and gave the appellee a quit-claim deed to let her off easy; that she married again, and the appellee leased the premises to the new husband and wife to remain for four or five years, but they had not taken possession, and it does not appear when the lease took, or was to take, effect; that the appellee raised a crop on the premises every year; that he occasionally and often slept there. The case was tried by a jury, without instructions, and the fact that there was counter testimony, not conclusive, raises no question here. At the close of the appellee’s testimony, the appellant asked the court to instruct the jury to find for him, but waived that request by following his exception to the refusal of it, with the testimony of witnesses before the jury. Kinsley v. International Military Encampment Co., 41 Ill. App. 257, is but one of many cases so holding; L. S. & M. S. Ry. v. Richards, 152 Ill. 59. There is no reason why the judgment against the appellant for tearing down and carrying away the fence from and filling the well upon the premises should be disturbed, and it is affirmed.